Exhibit 10.44

 

Summary of Premiere Global Services, Inc.

Non-Employee Director Compensation

 

Cash Compensation

Board Annual Retainer1

$50,000

 

Scheduled Board Meeting Fees

(for 100% attendance at four quarterly, regularly scheduled board meetings)

$10,000

 

Special Board Meeting Fee $1,000 Per Diem Fee $1,250/day for special projects
and director training as authorized by us     Committee Annual Retainers: 1  
Audit Committee

Chairman $10,000

Member $5,000

Compensation Committee

Chairman $10,000

Member $5,000

Nominating and Governance Committee

Chairman $5,000

Member $2,500

    Lead Independent Director Fee1 $20,000

 

Equity Compensation

 

Board Annual Equity Award2 $160,000    

Committee Annual Equity Awards:2

 

Audit Committee

 

 

 

Chairman $10,000

Member $5,000

Compensation Committee

Chairman $10,000

Member $5,000

Nominating and Governance Committee

Chairman $5,000

Member $2,500

 

 

--------------------------------------------------------------------------------

1             Annual cash retainers and the lead independent director fee will
be paid in four quarterly installments, provided that an individual remains a
board/committee member/lead independent director on such date.

 

2             Annual equity awards in the form of restricted stock will be
granted in four quarterly installments on the last day of each calendar quarter,
provided that an individual remains a board/committee member on such date. The
shares of restricted stock granted on such date will vest immediately in
recognition of service during the prior quarter. The number of shares to be
granted as equity compensation will be determined by dividing the dollar amount
of the applicable award by the fair market value per share of our common stock
on the grant date, with any partial shares to be paid in cash. One-half of the
shares granted are subject to a holding period until a director meets our stock
ownership guidelines. Upon a change in control of our company (as defined in our
amended and restated 2000 directors stock plan, as amended), each of our
non-employee directors would receive a grant equal to the annual grants for the
prospective year; provided that the director is a member of our board on such
date.

 



 

